           Case 1-18-45894-ess           Doc 22     Filed 01/13/20       Entered 01/13/20 09:35:05




                                                                                        1775 Wehrle Drive, Suite 100
                                                                                        Williamsville, New York 14221
                                                                                        Phone (716)204-1700
                                                                                        Fax (716)204-1702
                                                                                        http://www.GrossPolowy.com/




                                                  January 13, 2020

Chambers, Hon. Elizabeth S. Stong
United States Bankruptcy Court
Eastern District of New York
271-C Cadman Plaza East
Brooklyn, NY 11201


Re:             Justin Michael Restivo
Case No.        18-45894-ess
Loan No.        ....0907


Dear Hon. Elizabeth S. Stong,

        Please allow this letter to serve as a written status report, submitted on behalf of Caliber Home Loans,
Inc. Caliber Home Loans (the "Secured Creditor") pursuant to the Eastern District of New York Loss Mitigation
Program Procedures.

        A missing documents letter was sent to the Debtor’s Attorney via email on December 10, 2019. We
currently await a response from the Debtor’s Attorney.

        If there are any questions, please feel free to contact me directly at 716-253-6218.


                                                          Very truly yours,

                                                          <<SIGGEN12>>||SIGTYPE0ENDSIGTYPE||

                                                          By: /s/: Nicholas J. Bebirian, Esq.
                                                                  Attorney


cc.     ECF and Email
        Rachel Blumenfeld, Esq.
